Quillian, Judge.
This is a companion case to Burgess v. State, 117 Ga. App. 284, both the defendant in that case and the defendant in the present case being charged with wilfully and maliciously burning the lands of another. Both defendants rode in the same automobile from which, at two different locations, firebrands were cast upon the wooded lands of another setting fires that consumed considerable areas in the woods. All of the evidence set out in the opinion in the Burgess case is applicable to this case, including the fact of flight, except that the appellant here was an occupant only and not the driver of the automobile, and that opinion is controlling here.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.